Citation Nr: 0636730	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  97-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss. 

2. Entitlement to service connection for manic depression.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1972 to 
September 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 1997, the veteran had a hearing at the regional 
office.  A transcript of the hearing is associated with the 
claims file. 


FINDINGS OF FACT

1.  The veteran has a Level I hearing loss in the right and 
left ears.

2.  There is no evidence of depression or any psychiatric 
condition in service or 1996, more than twenty years after 
separation 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 and 
Diagnostic Code 6100 (2006).

2. Manic depression was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims and Assistance Act (VCAA) notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full notification, 
per 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), for his claim.  However, the Board finds that any 
defect with respect to the timing of these notice 
requirements was harmless error.  See Mayfield v.. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full notice was not provided 
prior to the initial adjudication of this claim, the veteran 
had ample opportunity to respond, supplement the record, 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The RO provided the veteran with October 2002, September 2003 
and April 2005 letters fully notifying the veteran of what 
was required to substantiate his service connection and 
increased rating claims.  These letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency. He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claims 
so that VA could help by getting that evidence.  These 
letters also specifically notified the veteran to provide any 
evidence in his possession pertaining to the claims.  Thus, 
the Board finds that VA fully notified the veteran of what 
was required to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) required VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, would assist in substantiating or was 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, notice for an increased rating claim required 
notification of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection and increased rating 
claims, but was not informed of the type of evidence 
necessary to establish an effective dates.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, a 
letter from a private physician, and VA examinations.  Thus, 
it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

Increased Rating

The veteran seeks an increased rating for bilateral hearing 
loss.  The veteran was service-connected for hearing loss in 
a February 1979 rating decision with a noncompensable rating 
under Diagnostic Code (DC) 6100, effective September 11, 
1978.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's bilateral hearing loss is currently evaluated 
under DC 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing  threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per  second (hertz).  
To evaluate the degree of disability for  service-connected 
hearing loss, the rating schedule  establishes eleven (11) 
auditory acuity levels, designated  from level I for 
essentially normal acuity through level XI  for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings  for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are  rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998),  quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure  
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral  
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher  
numeral.  That numeral will then be elevated to the next  
higher Roman numeral.  Each ear will be evaluated separately.   
38 C.F.R. 
§ 4.86(b).  

On the authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
--
0
45
45
50
LEFT
--
0
45
65
70

The average of pure tone thresholds in the right ear was 35 
hertz and 45 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The mechanical 
application of the Rating Schedule to the April 1996 VA 
audiometric evaluation shows that the veteran had level I 
hearing in his right and left ears using Table VI.  

On the authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
45
50
60
LEFT
--
5
50
65
70

The average of pure tone thresholds in the right ear was 40 
hertz and 48 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The mechanical 
application of the Rating Schedule to the May 1998 VA 
audiometric evaluation shows that the veteran had level I 
hearing in his right and left ears using Table VI.  

At a November 1997 hearing with the RO, the veteran testified 
that he was issued hearing aids last year. 

On the authorized audiological evaluation in May 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
55
55
55
LEFT
--
10
55
70
75

The average of pure tone thresholds in the right ear was 44 
hertz and 53 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The mechanical 
application of the Rating Schedule to the May 1998 VA 
audiometric evaluation shows that the veteran had level I 
hearing in his right and left ears using Table VI.  

On the authorized audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
55
60
50
LEFT
--
10
55
65
70

The average of pure tone thresholds in the right ear was 44 
hertz and 50 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 96 percent in the left ear.  The examiner 
stated that the veteran had bilateral high frequency 
sensorineural hearing loss.  The mechanical application of 
the Rating Schedule to the November 2002 VA audiometric 
evaluation shows that the veteran had level I hearing in his 
right and left ears using Table VI.  

A review of the evidence shows that a compensable rating for 
bilateral hearing loss is not warranted.  Throughout the 
appeals process, from 1996, the medical evidence shows that 
the right and left ears have continuously been rated as 
having level I hearing under Table VI.  Applying these values 
to Table VII shows that the bilateral hearing loss warrants a 
noncompensable evaluation under DC 6100.  The evidence shows 
that the veteran's hearing does not present an exceptional 
pattern of impairment such that the application of Table VIa 
is warranted.

The Board notes that the veteran's representative requested 
that the veteran be given another VA audiological examination 
or allowed to submit evidence from a private practitioner.  
The veteran has been notified on several occasions that he 
can identify any additional information or evidence that the 
VA can obtain.  The veteran has not submitted any private 
medical evidence related to bilateral hearing loss throughout 
the appeals process.  Additionally, an August 2005 record 
shows that the veteran failed to appear for a scheduled VA 
audiology examination.  The duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In the present case, the 
Board finds that the veteran was given every opportunity to 
adjudicate his claim and submit any additional evidence.  

Further, the Board finds that this matter need not be  
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the  
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating  
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis.  In this 
regard, the Board observes that the veteran has never 
asserted that the bilateral hearing loss results in marked 
interference with employment.  Additionally, the hearing loss 
is not shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9  
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996);  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is a compensable rating 
for bilateral hearing loss. The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.  

Service Connection

The veteran claims service connection for manic depression.  
At a November 1997 RO hearing, the veteran testified that 
depression started after he found out that his sergeant had 
sired his son, approximately one year after he had been in 
the service.  He claimed that he sought help and was referred 
to the Chaplain.  He also stated that he self-medicated with 
drugs and alcohol.  He also reported that while serving in 
Korea, he witnessed a child being run over by a taxi.  The 
veteran testified that he was diagnosed in 1973 with manic 
depression by Dr. M. but the records were destroyed.  The 
veteran's brother testified that he has had several problems 
after service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records do not contain a finding, complaint, 
or diagnosis or a manic depressive condition or any other 
psychiatric condition.

March and April 1996 VA treatment records showed diagnoses of 
depression.  

At a July 1996 VA examination, the examiner reviewed the 
veteran's history, including service medical records.  The 
examiner noted that the veteran there were no records showing 
manic depressive illness in service, including no notations 
upon discharge or any indications in service medical records.  
The veteran reported that he was treated in 1975 a VA medical 
center for manic depression, but the examiner could not find 
these records.  The examiner diagnosed the veteran with a 
mixed personality disorder or a bipolar affective disorder.  
The examiner stated that he could not diagnose a 
schizophrenic reaction in the veteran.   

A May 1997 record shows a diagnosis of bipolar disorder.

In an October 1997 letter, private physician Dr. M stated 
that he had treated the veteran since he was a youth before 
and after his military service.  However, he stated that it 
had been some time since he had treated the veteran.  The 
physician reported that since and during military service, 
the veteran suffered from drug addiction.  
In a November 1997 letter, the veteran's sister stated that 
prior to service the veteran was a normal, outgoing, above 
average person.  She reported that during service, he 
suffered from several emotional disorders including 
depression and anxiety disorders.  She reported that after 
his release from the service, there were noticeable 
differences in the veteran.  He had a difficult time 
communicating his feelings and emotions and as a result was 
in denial for years regarding his depression/anxiety.  She 
also stated that his bouts in service with depression and 
anxiety led him to drugs and alcohol.  

A February 1998 record showed  bipolar affective disorder, 
mixed.  A September 1998 record showed manic depression and 
multiple personality disorders 

A 2000 VA treatment record showed recurrent depression and 
anxiety.  A January 2001 VA treatment record showed reports 
of suicidal ideations.  A September 2001 VA treatment record 
showed a history of bipolar disorder with depression.  2001 
to 2003 VA treatment records showed history of diagnoses of 
depression, depressive disorder and bipolar disorder.

As manic depression was first documented after service in 
1996, the remaining question is whether the evidence 
establishes it can be linked to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

There is no medical evidence of manic depression or any 
psychiatric condition until twenty years post-service.  There 
is also no evidence of continuity of symptomatology.  The 
veteran claims that he was diagnosed as early as 1973 by 
private physician Dr. M., but the records have been 
destroyed.  In this regard, the Board finds an October 1997 
letter from Dr. M. to be probative and persuasive.  As 
previously noted, Dr. M stated that he had treated the 
veteran since he was a youth before and after his military 
service and that since and during military service, the 
veteran suffered from drug addiction.  This letter did not 
mention a diagnosis of manic depression or any psychiatric 
condition.

Thus, the veteran does not provide evidence of any treatment 
for his condition until 1996 or decades after his separation 
from service.  Therefore, there is not a showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  Accordingly, the lay statements are of 
little if any probative value and are far outweighed by an 
absence of any relevant findings for so many years post 
service and by the fact that the veteran did not file a claim 
until recent years.

To the extent that the veteran is now contending that he had 
problems continually after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The Board notes that the veteran, his brother, and sister 
have claimed that the veteran's manic depression, to include 
a psychiatric disorder, is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's and his siblings' statements, they are far 
outweighed by the absence of any relevant clinical findings 
for so many years post-service.  

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  In view of the foregoing, service connection for 
manic depression is not warranted.  

ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for manic depression is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


